Irvine, C.
This was a creditor’s suit brought by the Parlin, Orendorf & Martin Company, a judgment creditor of John I. Ulrich and August Ulrich, to subject to the payment of the judgment certain lands alleged to have been fraudulently conveyed. There Were several defendants, and several transfers by each debtor were attacked. The court found generally for the defendants and dismissed the case. The plaintiffs by their appeal seek a review of the case only so far as it affects certain transfers by John I. Ulrich directly and indirectly to his wife.
The question presented is solely one of fact. The transfers being from husband to wife, the burden devolved upon her of showing their bona -fides-. While the convey*781anees are in themselves of a very suspicious character, and the circumstances do not altogether remove the suspicion, still there was evidence, which, if believed, explained the transactions in a manner consistent with good faith. The credibility of witnesses was for the trial court, and it was also largely for that tribunal to draw the essential inferences from the facts proved. It would be useless to review the evidence- in detail. It was of such a character that under the rule prevailing in this state we are not at liberty to interfere with the finding-attacked.
Affirmed.